DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 October 2021 has been entered.
 
Status
Applicant should note that this application has been re-assigned to a new examiner, Michael Pallay.  Contact information can be found at the end of this Office action.
Applicant’s reply dated 26 October 2021 to the previous Office action dated 26 July 2021 is acknowledged. Pursuant to amendments therein, claims 1-3, 5-32, 37, and 40 are pending in the application.
A new rejection under 35 U.S.C. 112 is made herein.
The rejection under 35 U.S.C. 103 made in the previous Office action is withdrawn in view of applicant’s claim amendments, but a new rejection under 35 U.S.C. 103 is made herein in view of applicant’s claim amendments.

Election/Restrictions
The record indicates that a restriction requirement was made on 05 November 2018 between Group I drawn to a method for controlling or reducing emission of a VOC from soil and Group II drawn to a method for reducing a buffer zone, and applicant elected Group II without traverse on 03 January 2019, yet both Groups I and II were subsequently examined.
Thus, the restriction requirement between Groups I and II as set forth in the Office action mailed on 05 November 2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The record also indicates that species election requirements were made on 05 November 2018, and applicant elected without traverse on 03 January 2019 the species of a) VOCERS is applied to the soil at substantially the same time as the fumigant, b) spraying as application mode, and c) chloropicrin as fumigant.
Claims 5, 7, 9, 12, 16-26, and 31 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03 January 2019.
Although claims 14 and 37 were previously withdrawn, it is not evident from the record why claims 14 and 37 were withdrawn and/or remain withdrawn, and thus claims 14 and 37 are rejoined and examined fully on the merits herein.
Claims 1-3, 6, 8, 10-11, 13-15, 27-30, 32, 37, and 40 are under current consideration.

Response to Arguments
Applicant’s arguments, see remarks pages 7-11, filed 26 October 2021, with respect to the obviousness rejection made in the previous Office action have been fully considered and are persuasive, in that Gao et al. (of record) teaches application of fumigant to soil as pesticide whereas Sanjay et al. (of record) teaches adsorption and removal of VOCs (e.g., fumigant) from soil before volatilization thereof, which would defeat the purpose of Gao et al.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sanders (WO 2015/179687 A1; published 26 November 2015; priority to 21 May 2014) as discussed below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 37, percentages are recited without indication of whether the percentages are based on weight or volume or other basis.  Therefore, the resulting claims do not clearly set forth the metes and bounds of the patent protection desired.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3, 6, 8, 10-11, 13-15, 27-30, 32, 37, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanders (WO 2015/179687 A1; published 26 November 2015; priority to 21 May 2014).
Sanders discloses a method of treating soil comprising the step of applying to soil a composition (claim 8) comprising humic acid (i.e., a humic substance derived from leonardite) and a polyanionic polymer (claim 1) wherein the weight ratio of polyanionic polymer to humic acid is about 1:1 to 1:5 (claim 6) wherein the composition may be mixed with a pesticide (claim 17) or alternatively the pesticide and composition may be simultaneously applied to soil (page 29 lines 1-2) wherein the composition is generally present at a level of about 0.05-10 wt% of a combination composition plus pesticide (page 29 lines 11-13) wherein a pesticide may be the fumigant insecticide chloropicrin (page 30 lines 21-22) wherein the composition is usually in the form of aqueous dispersions or solutions (page 2 lines 29-30) wherein the composition is typically applied in the amount of about 0.001-100 lbs per acre (page 22 lines 13-16) wherein the composition may be sprayed on soils (page 24 lines 16-18) wherein the humic acid composition enhances the effectiveness of pesticides (page 28 lines 23-24).
Although Sanders does not disclose an example reciting the combination of all the following elements, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Sanders as discussed above and to practice the method of Sanders as discussed above wherein the composition is present at a level of about 0.05-10 wt% of a combination composition plus pesticide, wherein the pesticide is the fumigant insecticide chloropicrin, and wherein the composition is in the form of an aqueous dispersion or solution (i.e., a liquid composition), with a reasonable expectation of success.
Regarding the claimed ratio of about 20-150 gallons of humic substance to 100 gallons of fumigant, although Sanders does not explicitly recite such ratio, Sanders’ disclosure of the weight ratio of polyanionic polymer to humic acid of about 1:1 (i.e., about 1 polymer out of 2 total, and thus about 1 humic acid out of 2 total) to 1:5 (i.e., about 1 polymer out of 6 total, and thus about 5 humic acid out of 6 total) results in the humic acid being about 50-83 wt% of the composition.  Since the composition is about 0.05-10 wt% of a combination of composition plus pesticide, the humic acid is about 50-83% of such range, or about 0.0025-8.3 wt% of a combination of composition plus pesticide, and the pesticide is about 90-99.95 wt% of a combination of composition plus pesticide (i.e., 100 wt% minus about 0.05-10 wt%).
Thus, given a total weight of 100 g (i.e., an arbitrary amount.  Any different amount may be chosen and the calculation results will not be different since a ratio is claimed and thus the different amount will apply to both the numerator and denominator of the ratio and thus cancel out.) of combination of composition plus pesticide, humic acid would comprise about 0.0025-8.3 g thereof and chloropicrin pesticide would comprise about 90-99.95 g thereof.  Given that humic acid has a density of about 0.86 g/ml, the combination of composition plus pesticide would be comprised of about 0.0029-9.65 ml humic acid (i.e., about 0.0025g/0.86g/ml to about 8.3g/0.86g/ml), and given that chloropicrin has a density of about 1.692 g/ml, the combination of composition plus pesticide would be comprised of about 53.19-59.07 ml choropicrin (i.e., about 90g/1.692g/ml to about 99.95g/1.692g/ml).  Thus, the volumetric ratio of humic acid to chloropicrin is about 0.0029-9.65 to about 53.19-59.07, or about 0.00005 (i.e., about 0.0029/59.07) to about 0.1814 (i.e., about 9.65/53.19), or about 0.005-18.14 volumetric units of humic acid to 100 volumetric units of chloropicrin (i.e., multiplying by 100).
The claimed ratio of about 20-150 gallons of humic substance to 100 gallons of fumigant results in a volumetric ratio of humic acid to chloropicrin of about 20-150 volumetric units of humic acid to 100 volumetric units of fumigant, since converting gallons to any other volumetric unit would cancel out the conversion factor in the numerator and denominator of the ratio.
Thus, Sanders suggests about 0.005-18.14 volumetric units of humic acid to 100 volumetric units of chloropicrin fumigant, and the instant claims encompass about 20-150 volumetric units of humic acid to 100 volumetric units of fumigant, as discussed above.  Since the term “about” indicates that the number may vary by plus/minus 10% per the instant specification at page 8 lines 5-7, the instant claims encompass 18-165 volumetric units of humic acid to 100 volumetric units of fumigant (i.e., 20 minus 10% of 20 to 150 plus 10% of 150).  Similarly, Sanders suggestions encompass 0.0045-19.954 volumetric units of humic acid to 100 volumetric units of chloropicrin fumigant (i.e., 0.005 minus 10% of 0.005 to 18.14 plus 10% of 18.14).
Therefore, the prior art range of 0.0045-19.954 volumetric units of humic acid to 100 volumetric units of chloropicrin fumigant overlaps with the claimed range of 18-165 volumetric units of humic acid to 100 volumetric units of fumigant, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).
Regarding the recitations in claim 1 of “for controlling or reducing emission of a volatile organic compound (VOC) from soil”, “wherein the presence of the fumigant within the soil is prolonged and the emission of the VOC is reduced by at least about 50% by weight compared to untreated soil after at least about 7 days after applying the fumigant at a temperature of about 15-35 °C”, such are presumed to be inherent properties of the method of Sanders as discussed above per MPEP 2112, given that the method of Sanders as discussed above is otherwise substantially identical to the claimed method as discussed above, given that the compositions in the method of Sanders as discussed above are otherwise substantially identical to the compositions in the claimed method, given that identical compositions necessarily have the same properties, and given that overlapping ranges are expected to yield the same properties.
Regarding the recitation in claim 2 of “wherein the emission of the volatile organic compound (VOC) is reduced by up to about 600% after about 7 days after applying the fumigant”, such is presumed to be an inherent property of the method of Sanders as discussed above per MPEP 2112, given that the method of Sanders as discussed above is otherwise substantially identical to the claimed method as discussed above, given that the compositions in the method of Sanders as discussed above are otherwise substantially identical to the compositions in the claimed method, given that identical compositions necessarily have the same properties, and given that overlapping ranges are expected to yield the same properties.
Regarding claim 3, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Sanders as discussed above and to practice the method of Sanders as discussed above wherein the composition of Sanders as discussed above is applied to soil in the amount of about 0.001-100 lbs per acre, with a reasonable expectation of success.  Since humic acid is about 50-83 wt% of the composition as discussed above, such amount of about 0.001-100 lbs of composition per acre of soil includes about 0.0005-83 lbs (i.e., about 0.001 lbs times 50% to about 100 lbs times 83%) of humic acid, which given a density of humic acid of about 0.86 g/ml, or about 7.18 lbs/gal, is about 0.00007-11.6 gallons (i.e., about 0.0005lbs/7.18lbs/gal to about 83lbs/7.18lbs/gal) of humic acid per acre of soil.  Such range of about 0.00007-11.6 gallons of humic acid per acre of soil is below the claimed range of about 20-2,200 gallons of humic substance per acre of soil, but it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the effectiveness of the chloropicrin pesticide by varying the amount of composition with humic acid therein that is applied to the soil through routine experimentation per MPEP 2144.05(II), with a reasonable expectation of success, given that Sanders teaches that the humic acid composition enhances the effectiveness of pesticides (i.e., a result-effective variable).
Regarding claim 6, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Sanders as discussed above and to practice the method of Sanders as discussed above wherein the pesticide and composition are simultaneously applied to soil, with a reasonable expectation of success.
Regarding claim 8, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Sanders as discussed above and to practice the method of Sanders as discussed above wherein the composition is sprayed on the soil, with a reasonable expectation of success.
Regarding claim 10, Sanders discloses application of the composition and chloropicrin pesticide to soil as discussed above, and no further method steps other than application are required by Sanders, and thus the chloropicrin necessarily would eventually volatilize and leave the soil after the application.
Regarding the recitations in claim 10 of “for controlling or reducing emission of a volatile organic compound (VOC) from soil”, “wherein the humic substance prolongs the presence of the fumigant within the soil”, and “wherein the mass transfer coefficient (MTC) in centimeters/hour of the humic substance with respect to VOC as detected from the soil surface when fumigant is applied to untreated soil is less than or about 0.4”, such are presumed to be inherent properties of the method of Sanders as discussed above per MPEP 2112, given that the method of Sanders as discussed above is otherwise substantially identical to the claimed method as discussed above, given that the compositions in the method of Sanders as discussed above are otherwise substantially identical to the compositions in the claimed method, given that identical compositions necessarily have the same properties, and given that overlapping ranges are expected to yield the same properties.
Regarding the recitation in claim 14 of “wherein the mass transfer coefficient (MTC) in centimeters/hour of the humic substance with respect to chloropicrin as detected from the soil surface when chloropicrin is applied to untreated soil is less than or about 0.3”, such is presumed to be an inherent property of the method of Sanders as discussed above per MPEP 2112, given that the method of Sanders as discussed above is otherwise substantially identical to the claimed method as discussed above, given that the compositions in the method of Sanders as discussed above are otherwise substantially identical to the compositions in the claimed method, given that identical compositions necessarily have the same properties, and given that overlapping ranges are expected to yield the same properties.
Regarding the recitation in claim 15 of “wherein the emission of the chloropicrin is reduced by least about 70% by weight compared to untreated soil after at least about 7 days after applying the fumigant at a temperature of about 15-35 °C”, such is presumed to be an inherent property of the method of Sanders as discussed above per MPEP 2112, given that the method of Sanders as discussed above is otherwise substantially identical to the claimed method as discussed above, given that the compositions in the method of Sanders as discussed above are otherwise substantially identical to the compositions in the claimed method, given that identical compositions necessarily have the same properties, and given that overlapping ranges are expected to yield the same properties.
Regarding claim 27, Sanders discloses application of the composition and chloropicrin pesticide to soil as discussed above, and no further method steps other than application are required by Sanders, and thus the method of Sanders as discussed above does not further comprise applying an agricultural film to the soil.
Regarding the recitations in claim 28 of “for reducing a buffer zone”, “so that the humic substance forms a seal on the soil”, and “wherein the buffer zone is reduced by at least about 10%”, such are presumed to be inherent properties of the method of Sanders as discussed above per MPEP 2112, given that the method of Sanders as discussed above is otherwise substantially identical to the claimed method as discussed above, given that the compositions in the method of Sanders as discussed above are otherwise substantially identical to the compositions in the claimed method, given that identical compositions necessarily have the same properties, and given that overlapping ranges are expected to yield the same properties.
Regarding the recitation in claim 29 of “wherein the buffer zone is reduced by at least about 20%”, such is presumed to be an inherent property of the method of Sanders as discussed above per MPEP 2112, given that the method of Sanders as discussed above is otherwise substantially identical to the claimed method as discussed above, given that the compositions in the method of Sanders as discussed above are otherwise substantially identical to the compositions in the claimed method, given that identical compositions necessarily have the same properties, and given that overlapping ranges are expected to yield the same properties.
Regarding the recitation in claim 32 of “wherein the buffer zone is reduced by at least about 40%”, such is presumed to be an inherent property of the method of Sanders as discussed above per MPEP 2112, given that the method of Sanders as discussed above is otherwise substantially identical to the claimed method as discussed above, given that the compositions in the method of Sanders as discussed above are otherwise substantially identical to the compositions in the claimed method, given that identical compositions necessarily have the same properties, and given that overlapping ranges are expected to yield the same properties.
Regarding claim 37, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Sanders as discussed above and to practice the method of Sanders as discussed above wherein the composition is in the form of aqueous dispersions or solutions, with a reasonable expectation of success.  Although Sanders does not disclose the claimed concentration range of about 5-25%, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the effectiveness of the chloropicrin pesticide by varying the concentration of humic acid in the aqueous composition that is applied to the soil through routine experimentation per MPEP 2144.05(II), with a reasonable expectation of success, given that Sanders teaches that the humic acid composition enhances the effectiveness of pesticides (i.e., a result-effective variable).
Regarding the recitation in claim 40 of “wherein the emissions of the fumigant was reduced by about 40% to about 80% by weight at about 30 hours after applying the humic substance”, such is presumed to be an inherent property of the method of Sanders as discussed above per MPEP 2112, given that the method of Sanders as discussed above is otherwise substantially identical to the claimed method as discussed above, given that the compositions in the method of Sanders as discussed above are otherwise substantially identical to the compositions in the claimed method, given that identical compositions necessarily have the same properties, and given that overlapping ranges are expected to yield the same properties.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473. The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617